NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 14, 2018 
                               Decided February 15, 2018 
                                             
                                         Before 
 
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐2798 

UNITED STATES OF AMERICA,                         Appeal from the United States District 
     Plaintiff‐Appellee,                          Court for the Southern District of Illinois.
                                                   
     v.                                           No. 16‐CR‐40041‐JPG‐1 
                                                   
MARSHALL W. DUTY,                                 J. Phil Gilbert, 
     Defendant‐Appellant.                         Judge. 
 
                                       O R D E R 

       Marshall W. Duty pleaded guilty to one count of conspiring to manufacture and 
distribute methamphetamine and one count of distributing methamphetamine within 
1,000 feet of public housing. See 21 U.S.C. §§ 841(a)(1), 846 & 860. Duty had sold crystal 
methamphetamine twice to a confidential source and six times to an undercover officer. 
He also had traded pseudoephedrine for methamphetamine and sometimes had cooked 
methamphetamine himself. The district court calculated a guidelines imprisonment 
range of 121 to 151 months and sentenced Duty to concurrent terms of 120 months on 
each count. Among other things, the sentencing court noted Duty’s prior conviction and 
48‐month imprisonment term for an earlier drug crime. 
        
       Duty filed a notice of appeal, but his appointed lawyer says the appeal is 
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Duty 
No. 17‐2798                                                                            Page 2 
 
has not accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b). 
Counsel has submitted a brief that explains the nature of the case and addresses the 
issues that a case of this kind might be expected to involve. Because the analysis in the 
brief appears to be thorough, we limit our review to the potential issues that counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States 
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        
       Counsel reports that he consulted with Duty and confirmed that he does not 
want to withdraw his guilty plea; thus, counsel rightly refrains from further exploring 
whether the plea was knowing and voluntary. See United States v. Konczak, 683 F.3d 348, 
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 
        
       Counsel first considers whether Duty could challenge the reasonableness of the 
below‐guidelines sentence. We agree with counsel that this challenge would be 
frivolous. A below‐guidelines sentence is presumed not to be unreasonably high, 
United States v. White, 868 F.3d 598, 603 (7th Cir. 2017), and counsel finds nothing in the 
record to rebut that presumption here. Nor does counsel identify any plausible 
challenge to the guidelines calculation, which was uncontested in the district court. 
        
       Counsel contemplates whether the district court adequately considered Duty’s 
arguments in mitigation. But the district court acknowledged Duty’s principal 
mitigating factor—that he suffers from various health problems such as emphysema 
and coronary artery disease—and observed that Duty’s health problems did not deter 
him from committing these offenses, and further opined that they did not otherwise 
warrant a significant downward variance from the guidelines range. 
        
       Duty’s attorney next asks whether a claim of ineffective assistance of counsel 
would be appropriate, but properly recognizes that claims of ineffective assistance are 
best reserved for a collateral proceeding where an evidentiary foundation can be 
developed—all the more so when, as here, appellate counsel is the very attorney who 
represented the defendant at trial. See Massaro v. United States, 538 U.S. 500, 504–05 
(2003); United States v. Flores, 739 F.3d 337, 340–41 (7th Cir. 2014). 
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.